—Appeal by the defendant from a judgment of the County Court, Westchester County (Silverman, J.), rendered December 7, 1992, convicting him of criminal possession of stolen property in the fourth degree and criminal possession of stolen property in the fifth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that he was denied a fair trial by the court’s Sandoval ruling (see, People v Sandoval, 34 NY2d 371), which permitted inquiry as to the defendant’s nine prior convictions, all of which had occurred within 10 years of the trial. It is well settled that the exclusion of prior convictions is largely a matter of discretion which rests with the trial court (see, People v Mackey, 49 NY2d 274; People v Aguilera, 156 AD2d 698, 699). Contrary to the defendant’s contention, the *661trial court did not abdicate its discretionary responsibilities in rendering its Sandoval ruling, inasmuch as it permitted inquiry only as to whether each of the defendant’s previous convictions represented a felony or a misdemeanor, and precluded any inquiry as to the nature or the underlying facts thereof (see, People v Pavao, 59 NY2d 282; People v Williams, 56 NY2d 236; see, e.g., People v Mendez, 191 AD2d 590; People v Gamble, 182 AD2d 703, 704; People v Aguilera, supra).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Mangano, P. J., Thompson, O’Brien and Florio, JJ., concur.